Citation Nr: 0710846	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash due to 
herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy secondary to diabetes mellitus.

4.  Entitlement to a rating higher than 20 percent for 
residuals of a low back injury.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970, including a tour in the Republic of Vietnam from 
December 1968 to December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from October 2001, June 2002, and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the October 2001 
rating action, the RO denied the veteran's claims for service 
connection for a skin rash, purportedly due to herbicide 
(Agent Orange) exposure, and for a rating higher than 10 
percent for the service-connected residuals of a low back 
injury.  In a more recent May 2004 decision, the RO increased 
the rating for his low back disability from 10 to 20 percent 
effective retroactively from February 2001, the date he filed 
his claim for an increased rating.  He has since continued to 
appeal, requesting an even higher rating.  AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he specifically 
indicates otherwise).

In the August 2003 rating decision, also at issue, the RO 
denied the veteran's claims for service connection for 
diabetes mellitus and peripheral neuropathy due to herbicide 
exposure - purportedly on the basis that new and material 
evidence had not been received to reopen these claims.  His 
claim for peripheral neuropathy of the lower extremities was, 
in fact, a new claim that had not been previously decided.  
So new and material evidence was not necessary because the RO 
was considering it in the first instance.  His claim for 
diabetes mellitus had been previously denied in the June 2002 
rating decision.  But in August 2002, just two months later, 
he had submitted a statement requesting to "reopen" his 
claim for diabetes mellitus and filed the additional claim 
for peripheral neuropathy (see his statement in support of 
the claim (VA Form 21-4138)).  The Board construes that 
statement as a timely notice of disagreement (NOD) with the 
June 2002 decision denying his claim for diabetes mellitus.  
So that determination did not become final and binding on him 
based on the evidence then of record.  See U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2006).  
So new and material evidence is not required to reopen either 
of these claims.  See 38 C.F.R. § 3.156.  As such, the Board 
must consider them on a de novo basis.

In December 2005, the Board remanded these claims for 
additional development and readjudication.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
December 1968 to December 1969.

2.  The persuasive medical evidence of record indicates the 
veteran does not currently meet VA's requirements for a 
diagnosis of diabetes mellitus.

3.  The is no persuasive evidence suggesting the veteran's 
peripheral neuropathy either originated in service, 
manifested to a compensable degree within a year after his 
last exposure to herbicides such as the dioxin in Agent 
Orange, or is a residual of a service-connected disability.

4.  There also is no persuasive evidence suggesting the 
veteran's skin condition either originated in service or is 
otherwise causally related to his military service, including 
to exposure to herbicides such as the dioxin in Agent Orange.

5.  The veteran's low back disability causes pain and 
limitation of motion; in April 2001, range of motion of his 
thoracolumbar column was 80 degrees of forward flexion, 15 
degrees of extension, and 30 degrees of lateral bending 
bilaterally; in October 2003, range of motion was 45 degrees 
of flexion, 30 degrees of extension, 30 degrees of lateral 
bending bilaterally, and 45 degrees of rotation bilaterally; 
in July 2006, range of motion was 95 degrees of forward 
flexion, 25 degrees of extension, 30 degrees of lateral 
bending bilaterally, and 45 degrees of rotation bilaterally 
without additional limitation, weakness, fatigue, or 
instability with repetitive movement.  

6.  The veteran's low back disability also causes occasional 
radicular pain; the results of the July 2006 VA examination 
indicate abnormal sensation in his left big toe, however, 
muscle strength and deep tendon reflexes were intact in 
both lower extremities; according to a June 2004 VA 
neurological examination, the numbness in the left foot has 
been attributed to peripheral neuropathy - rather than to his 
low back disability.


CONCLUSIONS OF LAW

1.  The veteran does not currently have diabetes mellitus 
that was incurred or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The veteran's peripheral neuropathy was not incurred or 
aggravated during service and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107; 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

3.  The veteran's skin condition was not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309.

4.  The criteria are not met for a rating higher than 20 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code (DC ) 
5295 (2002); 38 C.F.R. § 4.71a, DC 5237 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

With regard to the veteran's claims for an increased rating 
for his low back disability and service connection for a skin 
condition, the RO provided him with a VCAA notice letter in 
August 2001.  The letter apprised him of the type of evidence 
needed to support his claims that was not on record at the 
time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter specifically addressed the evidence 
needed to establish a claim for service connection, but not a 
claim for an increased rating.  Typically the RO will inform 
a claimant that he must show that his service-connected 
disability is worse.  But, as will be discussed below, much 
more detailed information was provided in June 2002 statement 
of the case (SOC) and May 2004 supplemental SOC (SSOC).  

With regard to the veteran's claims for service connection 
for diabetes mellitus and peripheral neuropathy, the RO 
provided him with a VCAA notice letter in August 2002.  This 
letter incorrectly informed him that the appeal period had 
expired for the June 2002 decision denying his claim for 
diabetes mellitus, and that he needed to submit new and 
material evidence to reopen this claim - as well as for 
peripheral neuropathy.  But since the Board is considering 
these claims de novo, he has not been prejudiced by this 
incorrect notice.  It is harmless error.  Besides, the August 
2002 letter correctly described the evidence needed to 
support his claims for service connection that was not on 
record at the time of the letters, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  

In sum, the August 2001 and August 2002 VCAA letters (along 
with the SOC and SSOCs) satisfied the first three notice 
requirements outlined in 38 C.F.R. 
§ 3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claims.  The 
letters requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  With regard to 
the veteran's claims for service connection, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board considers a question not addressed 
by the RO, the Board must consider whether the veteran will 
be prejudiced thereby).  Since the Board will conclude below 
that the preponderance of the evidence is against his claims 
for service connection, any questions as to the appropriate 
downstream disability ratings or effective dates to be 
assigned are rendered moot.

With regard to the veteran's claim for an increased rating 
for his low back disability, the June 2002 SOC and May 2004 
SSOC informed him that schedular or extraschedular disability 
ratings would be determined by applying relevant diagnostic 
codes in the rating schedule.  The May 2004 SSOC also 
specifically informed him that amendments were made to the 
criteria for rating disabilities and injuries of the spine.  
The criteria for both versions of the applicable DCs were 
provided.  So this satisfied, in part, the VCAA notice 
requirements as expressed by the Court in Dingess.  See 
Dingess, 19 Vet. App. at 491.

The veteran, however, was not provided notice as to how an 
effective date would be determined if his claim for an 
increased rating was granted.  But since the Board will 
conclude below that the preponderance of the evidence is 
against granting his claim for an increased rating, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  So despite the inadequacy of this notice, 
there is no prejudice to her in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board considers a question not addressed 
by the RO, the Board must consider whether the veteran will 
be prejudiced thereby).  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).  With 
regard to the veteran's claim for a skin condition, VCAA 
notice was provided in August 2001, so prior to the RO's 
initial decision in October 2001.  With regard to his claims 
for diabetes mellitus and peripheral neuropathy, VCAA notice 
was provided in August 2002, prior to the August 2003 
decision.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II and Mayfield.

With regard to the veteran's claim for an increased rating 
for his low back disability, as mentioned, the August 2001 
VCAA notice was insufficient.  The June 2002 SOC and May 2004 
SSOC specifically informed him of the evidence needed to 
obtain a higher rating for this disability.  This notice was 
obviously provided after the initial decision in October 
2001.  So this did not comply with the Court's preferred 
sequence of events.  Nonetheless, in situations such as this, 
the Court has clarified that where the VCAA notice was not 
issued until after the initial adjudication in question, VA 
does not necessarily have to vitiate the initial decision and 
start the whole adjudicatory process anew.  Rather, VA need 
only ensure the veteran receives or since has received 
content-complying VCAA notice, followed by readjudication of 
his claim, such that he is not prejudiced.  See again 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 
02-1077 (December 21, 2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).   

Here, the June 2002 SOC and May 2004 SSOC provided the 
veteran with ample opportunity to respond before the most 
recent September 2006 SSOC, wherein the RO readjudicated his 
claims based on the additional evidence that had been 
obtained since the initial rating decision in question, SOC, 
and any prior SSOCs.  He has not indicated he has any 
additional evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Pelegrini II, 
18 Vet. App. at 122-24, and Mayfield, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 
No. 02-1077 (December 21, 2006); see also Prickett, 20 Vet. 
App. at 376.  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
(VAOPT) records, and his records from the Social Security 
Administration (SSA).  In addition, VA examinations were 
scheduled in August 2001, June 2002, August and October 2003, 
June 2004, and July 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although offered, he declined an 
opportunity to provide oral testimony in support of his 
claims.  38 C.F.R. § 20.700(a).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Service Connection for Diabetes Mellitus, Peripheral 
Neuropathy,
and a Skin Condition Due to Herbicide Exposure

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, diseases associated with 
exposure to certain herbicide agents (listed under § 
3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  See 
38 C.F.R. 
§ 3.307(a)(6).  Type 2 diabetes (or diabetes mellitus) is one 
of the diseases associated with herbicide agents under § 
3.309(e).  In order to be 
service-connected under 38 C.F.R. § 3.309(e), the diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Acute and subacute peripheral neuropathy, and chloracne, or 
other acneform diseases consistent with chloracne, are also 
diseases listed under 38 C.F.R. 
§ 3.309(e).  Acute and subacute peripheral neuropathy is 
defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id., Note 2.  


In order to be service-connected under 38 C.F.R. § 3.309(e), 
acute or subacute peripheral neuropathy and chloracne must 
have become manifest to a degree of 10 percent within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  
38 C.F.R. § 3.307(a)(6)(ii).

As noted above, the veteran served in the Republic of Vietnam 
from December 1968 to December 1969.  So it is presumed he 
was exposed to herbicide agents (i.e., Agent Orange) while he 
was there.  But even so, as will be explained below, the 
evidence does not indicate he has diagnoses of 
diabetes mellitus, chloracne or acneform disease.  And 
although he has a diagnosis of peripheral neuropathy, the 
evidence does not indicate this condition manifested within 
one year after the last day he was exposed to herbicides.

There is has been some disagreement among the VA doctors as 
to whether the veteran meets the criteria for a diagnosis of 
diabetes mellitus.  The criteria VA uses to determine a 
diagnosis of diabetes are based on the 1997 Report of the 
Expert Committee on the Diagnosis and Classification of 
Diabetes.  See Training Letter 00-06 issued by the Director 
of VA Compensation and Pension Service, pg. 4 (July 17, 2000) 
("Training Letter 00-06").  The Report named three ways to 
diagnose diabetes:
1.	Symptoms of diabetes (such as polyuria, polydispia, 
and unexplained weight loss) plus casual plasma 
glucose greater than 200 mg/dL (11.1 mmol/L).  Casual 
means any time of day, without regard to meals.
2.	Fasting plasma glucose (FPG) greater than 126 mg/dL 
(7.0 mmol/L).  Fasting is defined as no caloric 
intake for at least 8 hours.
3.	Glucose greater than 200 mg/dL (11.1 mmol/L) after 
75-g glucose load.  This is not recommended for 
routine clinical use.  
Any of these is sufficient for a diagnosis of diabetes, but 
should be confirmed by repeat testing on a separate day.

The VAOPT records note a diagnosis of non-insulin dependent 
diabetes mellitus (NIDDM).  In a January 2005 letter, Dr. 
Singh said the veteran had met the criteria for diabetes 
since 1997.  The RO sent Dr. Singh an electronic message 
(email) in March 2005 asking that he provide the reasons and 
bases for this diagnosis.  The RO explained that HbA1c levels 
are generally considered insufficient for a diagnosis of 
diabetes according to VA standards.  In simple terms, HbA1c 
levels measure the percentage of glucose-bound hemoglobin in 
the blood, and are generally used to monitor those 
individuals who already have a diagnosis of diabetes.  See 
Training Letter 00-06, pg. 5.  Generally HbA1c levels of 6 
percent are considered normal and treatment goals are less 
than 7 percent.  Id.  Dr. Singh responded by stating that he 
did not know HgBA1c levels were an unacceptable method of 
diagnosis according to VA, but that, in his opinion, the 
veteran met the criteria for a diagnosis of diabetes mellitus 
based on his HgBA1c values.

The reports of June 2002, August 2003, and June 2004 VA 
examinations given by Drs. Patel, Durkin, and Seawright, 
respectively, all indicate the veteran did not meet the 
criteria for a diagnosis of diabetes mellitus.  The June 2002 
report indicates the veteran's glucose was 113 mg/dL.  In May 
2002 HgA1c was 6.8 percent, and glucose was 102 mg/dL.  In 
April 2002 glucose was 101 mg/dL.  In November 2001, HgA1c 
was 6.5 percent.  In February 2001, glucose was 102 mg/dL, 
119 mg/dL, and 116 mg/dL.  It was unclear whether these 
glucose levels were after fasting or casual, but either way - 
they were not over 126 mg/dL.  Even though his HgA1c levels 
were slightly above normal, Dr. Patel said that based on 
these tests, the veteran did not meet the criteria for a 
diagnosis of diabetes.  Nonetheless, Dr. Patel suggested a 
glucose tolerance test be performed to be sure.  A glucose 
tolerance test involves the patient consuming glucose after 
fasting and measuring the change in glucose levels in the 
blood over several hours.  

The report of the August 2003 VA examination indicates there 
were no definite fasting blood sugars in excess of 125 
mg/percent.  The doctor noted there were two early blood 
draws in July 2003, taken on an inpatient basis, that 
measured 127 mg/percent and 128 mg/percent, but it was 
unclear whether the veteran was receiving intravenous fluids 
at those times.  Otherwise, the highest recorded blood sugar 
was 163 mg/percent in February 2002.  Five different tests 
for HgA1c levels varied from 6.2 to 6.8 percent.  A three-
hour glucose tolerance revealed a fasting blood sugar of 120 
mg/percent, half hour glucose of 180 mg/percent, one hour of 
182 mg/percent, two hour of 115 mg/percent and three hour of 
61 mg/percent.  Dr. Durkin said there was evidence of glucose 
intolerance, but that the veteran did not meet the criteria 
for diabetes mellitus.

Similarly, the report of the June 2004 VA examination 
indicates blood sugar levels between 100 and 153 mg/dL.  
There was no evidence of casual glucose greater than 200 
mg/dL.  Dr. Seawright agreed there was insufficient evidence 
for a diagnosis of diabetes.  

In sum, although the veteran has slightly higher than normal 
HgA1c levels and there is evidence of glucose intolerance, 
the most probative medical evidence indicates he does not 
meet the requirements for a diagnosis of diabetes mellitus in 
accordance with the 1997 Report by the Expert Committee on 
the Diagnosis and Classification of Diabetes Mellitus, which 
is the standard used by VA and most doctors in making this 
determination.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 
1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  So the claim for service connection for diabetes 
mellitus must be denied.  This notwithstanding, since the 
evidence indicates the veteran has glucose intolerance, he is 
at a higher risk for eventually developing diabetes mellitus.  
See Training Letter 00-06, pg. 4.  If it is determined he 
meets the criteria for diabetes mellitus at some later date, 
he is encouraged to submit a petition to reopen this claim.

With regard to his claims for service connection for 
peripheral neuropathy and a skin condition, the veteran's 
SMRs are unremarkable for either of these conditions either 
in the way of a relevant complaint or objective clinical 
finding.  The report of the August 2001 VA examination for 
skin conditions indicates he complained of watery eyes and 
bumps on his ears.  On objective physical examination, there 
were no active lesions.  The examiner diagnosed probable 
allergic dermatitis around the eyes and chronic otitis 
externa.  In any event, there is no evidence these skin 
conditions were incurred in or are a result of the veteran's 
military service.  Furthermore, these skin conditions are not 
associated with herbicide exposure - so they cannot be 
presumed to have been incurred during his military service.  
See 38 C.F.R. §§ 3.307, 3.309(e).

The report of the June 2004 VA neurological examination 
indicates the veteran had mild sensory neuropathy in the 
distal lower extremities in the distribution of medial and 
lateral plantar nerves.  The doctor said this condition was 
consistent with the veteran's diagnosis of diabetes, 
although, as explained, he does not actually meet the 
criteria for this diagnosis.  There is no evidence 
indicating this condition was incurred in or is related to 
his military service.  Since he does not have a diagnosis of 
diabetes, which would be presumed to be service connected if 
he did, service connection for peripheral neuropathy cannot 
be granted on a secondary basis as a residual of the 
diabetes.  See 38 C.F.R. § 3.310(a).  That is to say, 
because it has not been established that he has diabetes, 
much less as a result of his military service, it 
necessarily follows that he also cannot have residual 
peripheral neuropathy related to his military service since 
the precipitating condition, the diabetes, has not been 
linked to service.  Furthermore, the evidence indicates his 
peripheral neuropathy is chronic in nature - rather than 
acute or subacute.  It did not manifest within weeks or 
months of exposure and then resolve.  It did not manifest to 
a degree of 10 percent or more within a year of the last 
date he was exposed to herbicides in December 1969.  So in 
the alternative, his peripheral neuropathy also cannot be 
presumed to have been incurred during service as a result of 
being exposed to herbicide agents.  

For these reasons and bases, the claims for service 
connection for diabetes mellitus, peripheral neuropathy of 
the lower extremities, and a skin condition must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Entitlement to a Rating Higher than 20 Percent for a Low Back 
Disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The veteran's low back disability has been evaluated using 
the criteria for a lumbosacral strain under DC 5295.  See 38 
C.F.R. § 4.71a, DC 5295 (2002) ("old criteria").  These 
criteria were amended effective September 26, 2003.

Under the old criteria for rating a lumbosacral strain under 
DC 5295, a strain with only slight subjective symptoms 
warrants a 0 percent rating; a strain with characteristic 
pain on motion warrants a 10 percent rating; a strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
percent rating; and a severe strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent rating.

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised.  See 68 
Fed. Reg. 51454 (August 27, 2003) (codified  at 38 C.F.R. § 
4.71a, DC 5235 to 5243 (2003).  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ............50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOPGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, for the period prior to September 26, 2003, only 
the old rating criteria for a lumbosacral strain may be 
applied.  Effective September 26, 2003, the revised general 
rating criteria for the spine may also be applied, but only 
if they are more beneficial to the veteran.  

Historically, the veteran's SMRs indicate he was diagnosed 
with a chronic lumbar strain during military service, but his 
X-rays were normal.  He claimed he had hurt his back while 
moving a bomb in 1969.  In an August 1970 rating decision, 
the residuals of that back injury were service connected - 
effective retroactively from the day after he was discharged 
from military service.  Many years later, in February 1996, 
an X-ray revealed he had degenerative disc disease (DDD) of 
the lumbar spine.  A June 2000 MRI also found stenosis and 
degenerative changes.  So he has also been diagnosed with DDD 
and degenerative joint disease (DJD) of the lumbar spine.  It 
is unclear, however, whether these additional conditions are 
related to the original 1969 injury - especially since they 
were diagnosed 27 years after that incident.  Regardless, 
though, the symptoms associated with the service-connected 
chronic lumbar strain overlap with the nonservice-connected 
DDD and DJD, especially in terms of limitation of motion.  
And when, as here, it is impossible to separate the effects 
of a service-connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the 
veteran's favor and the symptoms in question attributed to 
the service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  So for all intents and 
purposes, the Board will consider all disability referable to 
his low back in determining whether he is entitled to a 
higher rating, including any functional impairment resulting 
from the DDD and DJD.

Normal range of motion of the thoracolumbar spine is 
considered 90 degrees of forward flexion, 30 degrees of 
backward extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  See 
38 C.F.R. § 4.71a, Plate V.  So the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

The report of the August 2001 VA examination indicates the 
veteran complained of pain and stiffness.  Range of motion 
studies measured 80 degrees of forward flexion, 15 degrees of 
extension, and 30 degrees of lateral flexion bilaterally.  
So there was evidence of mild limitation of flexion (lacking 
10 degrees).  This does not rise to the type of marked 
limitation that would warrant a higher 40 percent rating 
under the old criteria.  Furthermore, there was no evidence 
of a severe strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  So a rating higher than 
20 percent is not warranted under the old criteria prior to 
September 26, 2003.

The report of the October 2003 VA examination indicates the 
veteran's range of motion was limited to 45 degrees of 
forward flexion, 30 degrees of extension, 30 degrees of 
lateral flexion bilaterally, and 35 degrees of rotation 
bilaterally.  There was no muscle spasm and no fixed 
deformity.  

The report of the July 2006 VA examination indicates the 
veteran's range of motion was 95 degrees of forward flexion, 
without pain - so actually 5 degrees beyond what is 
considered normal.  Extension, however, was limited to 25 
degrees with pain at the end range of motion.  Lateral 
flexion was to 30 degrees and rotation to 45 degrees 
bilaterally, with pain at the end range of motion.  There was 
no additional limitation of motion with repetitive use.

As of September 26, 2003, both the old and new criteria can 
be applied, whichever is most favorable for the veteran.  As 
discussed above, a rating higher than 20 percent is not 
warranted under the old criteria because there has not been 
consistent evidence of marked limitation on forward bending 
and he does not meet the other criteria necessary for a 
higher 40 percent rating.  In October 2003, he did have some 
additional limitation - lacking 45 degrees of normal forward 
flexion.  But in July 2006, he had no limitation and no pain 
on forward bending.  So the evidence does not indicate a 
rating higher than 20 percent is warranted under the 
old criteria.

Under the new criteria, a 20 percent rating is warranted when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees.  In October 2003 the 
veteran met this criterion, but not in July 2006.  In order 
to warrant an even higher 40 percent rating, forward flexion 
would have to be limited to 30 degrees or less.  This has not 
been the case even when considering repetitive motion and 
additional limitation due to pain.  So a rating higher than 
20 percent is not warranted under the new criteria either.

It is noted the veteran has shown symptoms consistent with 
radiculopathy, and so these neurological manifestations must 
also be considered.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
1.  According to the report of the July 2006 VA examination, 
motor strength was normal in his lower extremities and deep 
tendon reflexes were 2+.  There was, however, some 
dysesthesias (abnormal sensation) in his left big toe.  The 
examiner did not indicate whether this abnormal sensation was 
due to the veteran's service-connected low back disability.  
He also has peripheral neuropathy and peripheral vascular 
disease, which are not service connected and also affect 
his lower extremities.  So these nonservice-related 
conditions may explain the abnormal sensation in his left big 
toe.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (requiring that VA be able to distinguish symptoms 
attributable to service-connected conditions from those that 
are not).  But, as mentioned, when it is impossible to 
separate the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt must be 
resolved in the veteran's favor and the symptoms in question 
attributed to the service-connected disability.  Id.

In order to warrant a 10 percent rating, mild paralysis must 
be present.  38 C.F.R. 
§ 4.124a, DC 8520.  The evidence indicates the veteran had an 
abnormal sensation in his left big toe, but not a loss of 
sensation.  There does not appear to be any functional 
impairment due to radiculopathy - motor strength and deep 
tendon reflexes were both intact.  The June 2004 VA 
neurological examination found numbness in the left foot, but 
attributed this to peripheral neuropathy.  In sum, it does 
not appear that a separate compensable rating is warranted 
for neurological manifestations of his low back disability.  

Moreover, the veteran has not shown that his service-
connected low back disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
veteran also has not shown that his low back disability has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  The vast majority of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for an increased 
rating for the low back disability must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.


ORDER

The claims for service connection for diabetes mellitus, 
peripheral neuropathy, and a skin condition, including due to 
herbicide exposure, are denied.

The claim for a rating higher than 20 percent for the low 
back disability is also denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


